                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 YAKIMAS PAYNE, CARMENISHA                                  §
 PAYNE, and MAR’KEYONA FORD,                                §
                                                            §
                     Plaintiffs,                            §
                                                            §
 v.                                                         §   Civil Action No. 3:19-CV-231-L
                                                            §
 GOVERNMENT EMPLOYEES                                       §
 INSURANCE COMPANY,                                         §
                                                            §
                     Defendant.                             §

                              MEMORANDUM OPINON AND ORDER

       Before the court is Plaintiffs’ Motion to Remand (Doc. 5), filed February 28, 2019. After

careful consideration of the motion, response, 1 record, and applicable law, the court denies

Plaintiffs’ Motion to Remand (Doc. 5).

I.     Background

       Yakimas Payne, Carmenisha Payne, and Mar’Keyona Ford (collectively, “Plaintiffs”)

originally filed this action against Government Employees Insurance Company of America

(“Defendant” or “GEICO”) in the 101st Judicial District Court of Dallas County, Texas, on

December 20, 2018. The lawsuit arises from a vehicular accident that occurred on January 20,

2018. Plaintiffs contend that Carmenisha Payne is insured under a policy she has with GEICO

that provides coverage for underinsured and uninsured motorists. Plaintiffs seek recovery for

bodily injuries they sustained as a result of a “third-party negligent driver.” The driver was not




       1
           Plaintiffs did not file a reply to the motion.

Memorandum Opinion and Order – Page 1
covered under a valid insurance policy, and Plaintiffs, therefore, seek damages for injuries they

sustained under the coverage provided in the policy for uninsured and underinsured motorists.

        GEICO filed a Notice of Removal (“Notice”) on January 29, 2019, and removed the action

from state court to federal court. It contends that complete diversity of citizenship exists between

the parties and that the amount in controversy, exclusive of costs and interest, exceeds $75,000.

        Plaintiffs acknowledge that diversity jurisdiction exists; however, they contend that this

action should be remanded because GEICO “purposefully availed itself of the privilege of

conducting activities in the state of Texas and established minimum contacts sufficient to confer

jurisdiction over said Defendant.” Pls.’ Mot. to Remand 1, ¶ 1. They also contend that “Defendant

had continuous and systematic contacts with the state of Texas sufficient to establish general

jurisdiction” over GEICO, and that the action “arose from or relates to the contacts of Defendant

to the state of Texas,” which allows the court to exercise specific jurisdiction over GEICO. Id. at

2, ¶¶ 2, 3.

        GEICO counters that Plaintiffs’ remand motion is “meritless on its face” and that

“Plaintiffs admit that diversity jurisdiction is present in this case.” Def.’s Resp. to Pls.’ Mot. to

Remand 1. Defendant acknowledges that it does not challenge the court’s personal jurisdiction

over it and contends that “Plaintiffs have confused personal jurisdiction with diversity

jurisdiction.”

        The court agrees that Plaintiffs confuse personal jurisdiction with subject matter

jurisdiction, and they argue the wrong legal standard in their motion. In addressing the correct

standard to be used, the court sets forth the standards for subject matter jurisdiction and personal

jurisdiction.



Memorandum Opinion and Order – Page 2
II.    Standards

               A.      Subject Matter Jurisdiction – Federal Rule of Civil Procedure 12(b)(1)

       A federal court has subject matter jurisdiction over civil cases “arising under the

Constitution, laws, or treaties of the United States,” and over civil cases in which the amount in

controversy exceeds $75,000, exclusive of interest and costs, and in which diversity of citizenship

exists between the parties. 28 U.S.C. §§ 1331, 1332. Federal courts are courts of limited

jurisdiction and must have statutory or constitutional power to adjudicate a claim. Kokkonen v.

Guardian Life Ins. Co., 511 U.S. 375, 377 (1994) (citations omitted); Home Builders Ass’n of

Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998). Absent jurisdiction conferred

by statute or the Constitution, they lack the power to adjudicate claims and must dismiss an action

if subject matter jurisdiction is lacking. Id.; Stockman v. Federal Election Comm’n, 138 F.3d 144,

151 (5th Cir. 1998) (citing Veldhoen v. United States Coast Guard, 35 F.3d 222, 225 (5th Cir.

1994)). A federal court must presume that an action lies outside its limited jurisdiction, and the

burden of establishing that the court has subject matter jurisdiction to entertain an action rests with

the party asserting jurisdiction. Kokkonen, 511 U.S. at 377 (citations omitted). “[S]ubject-matter

jurisdiction cannot be created by waiver or consent.” Howery v. Allstate Ins. Co., 243 F.3d 912,

919 (5th Cir. 2001).

       Federal courts may also exercise subject matter jurisdiction over a civil action removed

from a state court. Unless Congress provides otherwise, a “civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed by the

defendant or defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.” 28 U.S.C. § 1441(a).



Memorandum Opinion and Order – Page 3
               B.      Personal Jurisdiction – Federal Rule of Civil Procedure
                       12(b)(2)

       The plaintiff bears the burden of establishing a prima facie case for the court’s jurisdiction

over a nonresident defendant. See Ham v. La Cienega Music Co., 4 F.3d 413, 415 (5th Cir. 1993);

Stuart v. Spademan, 772 F.2d 1185, 1192 (5th Cir. 1985). When the court rules on the motion

without an evidentiary hearing, the plaintiff may establish personal jurisdiction by presenting a

prima facie case that personal jurisdiction is proper, id.; proof by a preponderance of the evidence

is not required. International Truck and Engine Corp. v. Quintana, 259 F. Supp. 2d 553, 556

(N.D. Tex. 2003) (citing WNS, Inc. v. Farrow, 884 F.2d 200, 203 (5th Cir. 1989)). The court may

determine the jurisdictional issue by receiving affidavits, interrogatories, depositions, oral

testimony, or any combination of the recognized methods of discovery. Stuart, 772 F.2d at 1192.

Uncontroverted allegations in a plaintiff’s complaint must be taken as true, and conflicts between

the facts contained in the parties’ affidavits must be resolved in favor of the plaintiff. Bullion v.

Gillespie, 895 F.2d 213, 217 (5th Cir. 1990). After a plaintiff makes his prima facie case, the

burden then shifts to the defendant to present “a compelling case that the presence of some other

consideration would render jurisdiction unreasonable.” Burger King Corp. v. Rudzewicz, 471 U.S.

462, 477 (1985).

       A federal court has jurisdiction over a nonresident defendant if the state long-arm statute

confers personal jurisdiction over that defendant, and if the exercise of jurisdiction is consistent

with due process under the United States Constitution. Ruston Gas Turbines, Inc. v. Donaldson

Co., Inc., 9 F.3d 415, 418 (5th Cir. 1993). Because the Texas long-arm statute extends to the limits

of federal due process, Schlobohm v. Schapiro, 784 S.W.2d 355, 357 (Tex. 1990), the court must

determine whether (1) the defendants have established “minimum contacts” with the forum state;


Memorandum Opinion and Order – Page 4
and, (2) whether the exercise of personal jurisdiction over the defendants would offend “traditional

notions of fair play and substantial justice.” Ruston Gas, 9 F.3d at 418 (citing International Shoe

Co. v. Washington, 326 U.S. 310, 316 (1945)).

        The “minimum contacts” prong is satisfied when a defendant “purposefully avails itself of

the privilege of conducting activities within the forum state, thus invoking the benefits and

protections of its laws.” Burger King, 471 U.S. at 475. The nonresident defendant’s availment

must be such that the defendant “should reasonably anticipate being haled into court” in the forum

state. World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980). This test “ensures

that a defendant will not be haled into a jurisdiction solely as a result of ‘random,’ ‘fortuitous,’ or

‘attenuated’ contacts, or of the ‘unilateral activity of another party or a third person.’” Burger

King, 471 U.S. at 475 (citations omitted). The “minimum contacts” prong of the inquiry may be

subdivided into contacts that give rise to “specific” personal jurisdiction and those that give rise to

“general” personal jurisdiction. Marathon Oil Co. v. A.G. Ruhrgas, 182 F.3d 291, 295 (5th Cir.

1999). Specific jurisdiction is only appropriate when the nonresident defendant’s contacts with

the forum state arise from, or are directly related to, the cause of action. Helicopteros Nacionales

de Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.8 (1984). The exercise of general personal

jurisdiction is proper when the nonresident defendant’s contacts with the forum state, even if

unrelated to the cause of action, are continuous, systematic, and substantial. Id. at 414 n.9.

        In evaluating the second prong of the due process test, the court must examine a number

of factors in order to determine fairness and reasonableness, including: (1) the defendant’s burden;

(2) the forum state’s interests; (3) the plaintiff’s interest in convenient and effective relief; (4) the

judicial system’s interest in efficient resolution of controversies; and (5) the state’s shared interest

in furthering social policies. Asahi Metals Indus. Co. v. Superior Court, 480 U.S. 102, 112 (1987).

Memorandum Opinion and Order – Page 5
As noted above, “once minimum contacts are established, a defendant must present ‘a compelling

case that the presence of some consideration would render jurisdiction unreasonable.’” Eviro

Petroleum, Inc. v. Kondur Petroleum, 79 F. Supp. 2d 720, 725 (S.D. Tex. 1999) (quoting Burger

King, 471 U.S. at 277). In fact, “[o]nly in rare cases . . . will the exercise of jurisdiction not

comport with fair play and substantial justice when the nonresident defendant has purposefully

established minimum contacts with the forum state.” Id.              (quoting Guardian Royal Exch.

Assurance, Ltd. v. English China Clays, P.L.C., 815 S.W.2d 223, 231 (Tex. 1991)).

III.    Discussion

        As the court set forth earlier, a federal court has original jurisdiction because a federal

question exists, or because there is complete diversity of citizenship between the parties and the

amount in controversy, exclusive of costs and interest, exceeds $75,000. If a case is filed in state

court and either federal question or diversity jurisdiction exists, a defendant may remove the action

from state court to federal court. See 28 U.S.C. § 1441(a). From the face of Plaintiffs’ Original

Petition,2 they raise no federal question pursuant to 28 U.S.C. § 1331. Thus, the only other basis

is for the court’s jurisdiction is 28 U.S.C. § 1332(a).

        The determination as to the existence of diversity jurisdiction depends on the existence of

complete diversity of citizenship between the parties and the presence of damages exceeding

$75,000. Whether the court has personal jurisdiction over GEICO is not the test and quite beside

the point, as GEICO has not asserted that this court lacks personal jurisdiction over it. Specifically,

a defendant’s contacts with the forum state play no part in a court’s ruling on a motion to remand.


        2
          The court notes that Plaintiffs’ First Amended Complaint was filed in this court on February 28,
2019; however, the court cites Plaintiffs’ Original Petition because “the question of whether jurisdiction
exists is resolved by looking at the complaint at the time the [notice of ] removal is filed.” Brown v.
Southwestern Bell Tel. Co., 901 F.2d 1250, 1254 (5th Cir. 1990).

Memorandum Opinion and Order – Page 6
The pleadings and Notice establish that there is complete diversity of citizenship between the

parties, as Plaintiffs are all citizens of Texas, and GEICO is a citizen of Maryland because it is

incorporated in and has its principal place of business in Maryland. See 28 U.S.C. § 1332(c).

Further, the face of Plaintiffs’ pleadings alleges damages for each Plaintiff of more than

$1,000,000, which far exceed the jurisdictional threshold of $75,000. As the relevant documents

and law establish that diversity jurisdiction exists, the court determines that this action is one

initially brought in a state court of which a federal district court has original jurisdiction; GEICO’s

removal of this action was proper; and GEICO acknowledges that the court has personal

jurisdiction over it, which defeats the argument Plaintiffs advanced as a basis to remand this action.

IV.    Conclusion

       For the reasons set forth herein, the court denies Plaintiffs’ Motion to Remand (Doc. 5).

       It is so ordered this 22nd day of April, 2019.




                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Memorandum Opinion and Order – Page 7
